DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 10/14/2022.

In the response to the Non-Final Office Action 06/14/2022, the applicant states that claims 1-20 are pending. Claims 5, 7, 13, and 18 have been amended. 

Claims 5, 7, 13, and 18 have been amended. In summary, claims 1-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
Regarding to claims 5, 7, 13, and 18, the amendments have cured the basis of 35 U.S.C 112 rejection. Therefore, the 35 U.S.C 112 rejection of claims 5, 7, 13, and 18 is hereby withdrawn.

Regarding to claim 1, the applicant argues that the cited arts do not provide any teaching or suggestion regarding “hyperparameters comprising... quantization parameters for an artificial neural network (ANN).” The arguments have been fully considered, but are not persuasive. The examiner cannot concur with the applicant for following reasons:
Zoph discloses “the hyperparameters comprising model topology parameters and quantization parameters for an artificial neural network (ANN)”. For example, in paragraph [0027], Zoph teaches  the controller neural network 110 generates each output sequence defining a respective possible architecture, i.e. topology, for the child neural network. In paragraph [0028], Zoph teaches a different hyperparameter of the architecture, i.e. topology, of the child neural network; Zoph further teaches the values, i.e. quantization number, of the hyperparameters in a given output sequence define an architecture for the child neural network. In paragraph [0039], Zoph teaches generating a respective score for each of multiple possible values, i.e. quantization number, for the stride height hyperparameter.  In paragraph [0041], Zoph teaches  increasing the number, i.e. quantization number, of layers in the child neural networks as training progresses. In Fig. 2A and paragraph [0043], Zoph teaches the filter width for each filter, i.e. topology,  and the stride height for applying each filter, topology. Zoph further teaches Layer N-1 and Layer N+1, i.e. quantization number, as illustrated in Fig. 2A. Zoph further more teaches the hyperparameters are the number of filters of the layer, the filter height for each filter, the filter width for each filter, the stride height for applying each filter, and the stride width for each filter. 
    PNG
    media_image1.png
    477
    754
    media_image1.png
    Greyscale
. In paragraph [0044], Zoph teaches the possible values, i.e. quantization numbers, for the filter height are [1, 3, 5, 7]. In paragraph [0045], Zoph teaches hyperparameters define the connectivity between the layers in the child neural network, i.e. topology. In paragraph [0047], Zoph teaches a skip connection hyperparameter; Zoph further teaches the hypermeter is a skip connection hyperparameter, e.g., time step 252 for layer N−1 and time step 254 for layer N; Zoph further more teaches Layer N-1 and layer N are quantization number. In paragraph [0051], Zoph teaches hyperparameter values for the convolutional neural network layers in the child neural network. In paragraph [0069], Zoph teaches  the performance metric. In paragraph [0072], Zoph teaches moving average of previous architecture accuracies.
Majumdar discloses “the hyperparameters comprising model topology parameters and quantization parameters for an artificial neural network (ANN)”. For example,  in paragraph [0015], Majumdar teaches an N-bit mantissa storing an integer value, i.e. quantization parameters; Majumdar further teaches a 16-bit mantissa and 5-bit exponent, i.e. quantization numbers. In paragraph [0017], Majumdar teaches adding gradient updates to weights, i.e. quantization parameters. In paragraph [0019], Majumdar teaches the weights and biases, i.e. quantization parameters, are incrementally adjusted in steps of a size related to the learning factor, gamma, in the value function. In paragraph [0024], Majumdar teaches outputting the quantization parameters to the tensors. In paragraph [0033], Majumdar teaches adjusting the parameters of the activation function. In paragraph [0034], Majumdar teaches tensors in the primary neural network, such as weights, activations and deltas; Majumdar further teaches overflow prevention and maximum absolute values of the mantissa; Majumdar further more teaches the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent. In paragraph [0059], Majumdar teaches layers of the primary NN 2041 includes one or more functions as well as weights and biases and scalar multipliers for the weights and biases.

Regarding to claim 4, the applicant argues that the cited references do not teach or suggest the recitations of this claim for “wherein the quantization parameters define a bit width for a mantissa for storing activation values generated by layers of the ANN.” The arguments have been fully considered, but art not persuasive. The examiner cannot concur with the applicant for following reasons:
Majumdar discloses “wherein the quantization parameters define a bit width for a mantissa for storing activation values generated by layers of the ANN”. For example,  in paragraph [0015], Majumdar teaches an N-bit mantissa storing an integer value; Majumdar further teaches a 16-bit mantissa and 5-bit exponent. In paragraph [0017], Majumdar teaches adding gradient updates to weights, i.e. quantization parameters. In paragraph [0019], Majumdar teaches the weights and biases, i.e. quantization parameters, are incrementally adjusted in steps of a size related to the learning factor, gamma, in the value function. In paragraph [0023], Majumdar teaches management of exponents for tensors during training of a deep neural network; Majumdar further teaches determining an exponent to balance dynamic range with precision, and training with low bit-width data format; determining a scale factor for a bias of a tensor. In paragraph [0033], Majumdar teaches adjusting the parameters of the activation function. In paragraph [0034], Majumdar teaches tensors in the primary neural network, such as weights, activations and deltas; Majumdar further teaches overflow prevention and maximum absolute values of the mantissa; Majumdar further more teaches the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent. In paragraph [0059], Majumdar teaches layers of the primary NN 2041 includes one or more functions as well as weights and biases and scalar multipliers for the weights and biases.

Regarding to claim 6, the applicant argues that the cited portions of Majumdar also do not teach or suggest the recitations of dependent claim 6 for “wherein the quantization parameters define a bit width for a mantissa for storing weights for the ANN.” The arguments have been fully considered, but art not persuasive. The examiner cannot concur with the applicant for following reasons:
Majumdar discloses “wherein the quantization parameters define a bit width for a mantissa for storing weights for the ANN”. For example, in paragraph [0015], Majumdar teaches an N-bit mantissa storing an integer value; Majumdar further teaches a 16-bit mantissa and 5-bit exponent. In paragraph [0017], Majumdar teaches adding gradient updates to weights, i.e. quantization parameters. In paragraph [0019], Majumdar teaches the weights and biases, i.e. quantization parameters, are incrementally adjusted in steps of a size related to the learning factor, gamma, in the value function. In paragraph [0023], Majumdar teaches management of exponents for tensors during training of a deep neural network; Majumdar further teaches determining an exponent to balance dynamic range with precision, and training with low bit-width data format; determining a scale factor for a bias of a tensor. In paragraph [0033], Majumdar teaches adjusting the parameters of the activation function. In paragraph [0034], Majumdar teaches tensors in the primary neural network are weights, activations and deltas; Majumdar further teaches overflow prevention and maximum absolute values of the mantissa; Majumdar further more teaches  the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent.

Regarding to claims 9, 15, and 20, the applicant argues that the cited references do not teach or suggest the recitations of this claim for “wherein the hyperparameters further comprise hardware architecture parameters for configuring a field programmable gate array (FPGA).” The arguments have been fully considered, but art not persuasive. The examiner cannot concur with the applicant for following reasons:
Xu discloses “wherein the hyperparameters further comprise hardware architecture parameters for configuring a field programmable gate array (FPGA)”. For example, in Fig. 11 and paragraph [0088], Xu teaches the configuration special purpose processors include field programmable gate arrays (FPGAs), and parameters, e.g., weights of the connections within the neural network, are used to configure an FPGA to implement the neural network; Xu further teaches the configured FPGA is used to perform the inference function of classifying input data based on the received samples. Xu further more teaches the FPGA may also include portions that are configured to perform various pre-processing operations on the input wafer maps.

Claims 2-3, 5, 7-8, 10-14, and 16-20 are not allowable due to the similar reasons as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zoph (US 20190251439 A1) and in view of Majumdar (US 20190042945 A1).
Regarding to claim 1 (Original), Zoph discloses a computer-implemented method (Fig. 1; [0022]: neural architecture search system; [0023]: the neural architecture search system 100 obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network), comprising:
generating, by way of a recurrent neural network (RNN), hyperparameters for a child neural network ([0027]: the controller neural network 110 generates each output sequence defining a respective possible architecture for the child neural network; Fig. 1; [0038]: the controller neural network 110 is a recurrent neural network, i.e. RNN; [0039]: generate an output for the time step that defines a score distribution over possible values of the hyperparameter at the time step; generate a respective score for each of multiple possible values for the stride height hyperparameter), the hyperparameters comprising model topology parameters and quantization parameters for an artificial neural network (ANN) ([0027]: the controller neural network 110 generates each output sequence defining a respective possible architecture, i.e. topology, for the child neural network; [0028]: a different hyperparameter of the architecture, i.e. topology, of the child neural network; the values, i.e. quantization, of the hyperparameters in a given output sequence define an architecture for the child neural network; [0045]: hyperparameters define the connectivity between the layers in the child neural network, i.e. topology; [0047]: a skip connection hyperparameter; [0051]: hyperparameter values for the convolutional neural network layers in the child neural network; [0069]: the performance metric; [0072]: moving average of previous architecture accuracies);
configuring the child neural network according to the hyperparameters ([0033]: output architecture data 150 that specifies the architecture of the child neural network, i.e., data specifying the layers that are part of the child neural network, the connectivity between the layers, and the operations performed by the layers);
training the child neural network on a training data set ([0032]: generate a new output sequence in accordance with the trained values of the controller parameters and use the architecture defined by the new output sequence as the final architecture of the child neural network; [0033]: train the trained instance of the child neural network that had the architecture; Fig. 3; [0068]: the system instantiates a neural network having the architecture defined by the output sequence and trains the instance on the received training data to perform the particular neural network task using a conventional machine learning training technique);
following training of the child neural network, computing one or more metrics for the child neural network (Fig. 3; [0069]: the system evaluates the performance of the corresponding trained instance of the child neural network on the particular neural network task to determine a performance metric for the trained instance on the particular neural network task); and
performing reinforcement learning to train the RNN to generate second hyperparameters for a second child network using the one or more metrics as a reward signal for the RNN ([0005]: train a controller neural network through reinforcement learning; Fig.1; [0023]: obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network; [0031]: the system 100 can train the controller neural network 110 to generate output sequences that result in child neural networks; [0032]: the system 100 can select the architecture that performed the best on the validation set 104 as the final architecture of the child neural network or can generate a new output sequence in accordance with the trained values of the controller parameters and use the architecture defined by the new output sequence as the final architecture of the child neural network; [0071]: generate output sequences that result in child neural networks having increased performance metrics using a reinforcement learning technique), the second hyperparameters comprising second quantization parameters ([0024]:  for each network input, a respective target output that should be generated by the child neural network to perform the particular task; [0030]: during an iteration of the training procedure, the system 100 generates a batch of sequences 112 using the controller neural network 110 in accordance with current values of the controller parameters).
Zoph fails to explicitly disclose a second child network.
Majumdar teaches a second child network ([0013]: more secondary neural networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph to include a second child network as taught by Majumdar. The motivation for doing so would have been to train one or more secondary neural networks; to quantize a neural network with machine learning; to train a primary, deep neural networks (DNNs) via a hardware accelerator; improve the policy by adjusting parameters, weights, biases, and scalar multipliers as taught by Majumdar in paragraphs [0013], [0028], and [0065].

Regarding to claim 2 (Original), Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the model topology parameters define a number of filters for the ANN (Zoph; Fig. 2A; [0043]: the hyperparameters that define the operations performed by the layer are the number of filters of the layer; [0044]: the number of filters).

Regarding to claim 3 (Original), Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the model topology parameters define a number of layers for the ANN (Zoph; [0023]: the architecture defines the number of layers in the child neural network; [0041]: the number of layers to be included in the architecture defined by a given output sequence; Fig. 2A; [0042]: a hyperparameter of convolutional layer N−1 of the child neural network; [0045]: hyperparameters defining the connectivity between the layers in the child neural network).

Regarding to claim 4 (Original), Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the quantization parameters define a bit width for a mantissa for storing activation values generated by layers of the ANN (Majumdar; [0015]: an N-bit mantissa storing an integer value; a 16-bit mantissa and 5-bit exponent; [0033]: adjust the parameters of the activation function; [0034]: tensors in the primary neural network, such as weights, activations and deltas; overflow prevention and maximum absolute values of the mantissa; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).

Regarding to claim 6 (Original), Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the quantization parameters define a bit width for a mantissa for storing weights for the ANN (Majumdar; [0015]: an N-bit mantissa storing an integer value; a 16-bit mantissa and 5-bit exponent; [0034]: tensors in the primary neural network are weights, activations and deltas; overflow prevention and maximum absolute values of the mantissa; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).

Regarding to claim 8 (Original), Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the one or more metrics comprise one or more of accuracy, inference time, or cost (Zoph; [0069]:  the performance metric is an accuracy of the trained instance on the validation set as measured by an appropriate accuracy measure).

Regarding to claim 10 (Original), Zoph discloses a computer-implemented method (Fig. 1; [0022]: neural architecture search system; [0023]: the neural architecture search system 100 obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network), comprising:
generating, by way of a recurrent neural network (RNN), hyperparameters for a child neural network ([0027]: the controller neural network 110 generates each output sequence defining a respective possible architecture for the child neural network; Fig. 1; [0038]: the controller neural network 110 is a recurrent neural network, i.e. RNN;  [0039]: generate an output for the time step that defines a score distribution over possible values of the hyperparameter at the time step; generate a respective score for each of multiple possible values for the stride height hyperparameter), the hyperparameters comprising quantization parameters for an artificial neural network (ANN) ([0027]: the controller neural network 110 generates each output sequence defining a respective possible architecture, i.e. topology, for the child neural network; [0028]: a different hyperparameter of the architecture, i.e. topology, of the child neural network; the values, i.e. quantization, of the hyperparameters in a given output sequence define an architecture for the child neural network; [0045]: hyperparameters define the connectivity between the layers in the child neural network, i.e. topology; [0047]: a skip connection hyperparameter; [0051]: hyperparameter values for the convolutional neural network layers in the child neural network; [0069]: the performance metric; [0072]: moving average of previous architecture accuracies);
configuring the child neural network according to the hyperparameters ([0033]: output architecture data 150 that specifies the architecture of the child neural network, i.e., data specifying the layers that are part of the child neural network, the connectivity between the layers, and the operations performed by the layers);
training the child neural network on a training data set ([0032]: generate a new output sequence in accordance with the trained values of the controller parameters and use the architecture defined by the new output sequence as the final architecture of the child neural network; [0033]: train the trained instance of the child neural network that had the architecture; Fig. 3; [0068]: the system instantiates a neural network having the architecture defined by the output sequence and trains the instance on the received training data to perform the particular neural network task using a conventional machine learning training technique);
following training of the child neural network, computing one or more metrics for the child neural network (Fig. 3; [0069]: the system evaluates the performance of the corresponding trained instance of the child neural network on the particular neural network task to determine a performance metric for the trained instance on the particular neural network task); and
performing reinforcement learning to train the RNN to generate second hyperparameters for a second child network using the one or more metrics as a reward signal for the RNN ([0005]: train a controller neural network through reinforcement learning; Fig.1; [0023]: obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network; [0031]: the system 100 can train the controller neural network 110 to generate output sequences that result in child neural networks; [0032]: the system 100 can select the architecture that performed the best on the validation set 104 as the final architecture of the child neural network or can generate a new output sequence in accordance with the trained values of the controller parameters and use the architecture defined by the new output sequence as the final architecture of the child neural network; [0071]: generate output sequences that result in child neural networks having increased performance metrics using a reinforcement learning technique), the second hyperparameters comprising second quantization parameters ([0024]:  for each network input, a respective target output that should be generated by the child neural network to perform the particular task; [0030]: during an iteration of the training procedure, the system 100 generates a batch of sequences 112 using the controller neural network 110 in accordance with current values of the controller parameters).
Zoph fails to explicitly disclose a second child network.
Majumdar teaches a second child network ([0013]: more secondary neural networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph to include a second child network as taught by Majumdar. The motivation for doing so would have been to train one or more secondary neural networks; to quantize a neural network with machine learning; to train a primary, deep neural networks (DNNs) via a hardware accelerator; improve the policy by adjusting parameters, weights, biases, and scalar multipliers as taught by Majumdar in paragraphs [0013], [0028], and [0065].

Regarding to claim 11 (Original), Zoph in view of Majumdar discloses the computer-implemented method of claim 10, wherein the hyperparameters further comprise model topology parameters (Zoph; [0027]: defines a respective possible architecture, i.e. topology, for the child neural network; [0028]: a different hyperparameter of the architecture of the child neural network; Fig. 2A; [0043]: the hyperparameters that define the operations performed by the layer are the number of filters of the layer; [0045]: hyperparameters include the connectivity between the layers in the child neural network, i.e. topology; [0047]: a skip connection hyperparameter), and wherein the model topology parameters define a number of layers or a number of filters for the artificial neural network (ANN) (Zoph; Fig. 2A; [0043]: the hyperparameters that define the operations performed by the layer are the number of filters of the layer; [0045]).

Regarding to claim 12 (Original), Zoph in view of Majumdar discloses the computer-implemented method of claim 10, wherein the quantization parameters define a bit width for a mantissa for storing activation values generated by layers of the ANN or a bit width for a mantissa for storing weights for the ANN (Majumdar; [0015]: an N-bit mantissa storing an integer value; a 16-bit mantissa and 5-bit exponent; [0033]: adjust the parameters of the activation function; [0034]: tensors in the primary neural network, such as weights, activations and deltas; overflow prevention and maximum absolute values of the mantissa; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).

Regarding to claim 14 (Original), the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 14. 

Regarding to claim 16 (Original), Zoph in view of Majumdar discloses a computing device (Fig. 1; [0022]: neural architecture search system; [0023]: a child neural network and the neural architecture search system 100; the neural architecture search system 100 is a system that obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network), comprising:
one or more processors ([0081]: general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit); and
at least one computer storage media having computer-executable instructions stored thereupon which, when executed by the one or more processors, will cause the computing device to ([0081]: The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data; [0082]: EPROM, EEPROM, and flash memory devices; magnetic disks):
the rest claim limitations are similar to claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest claim limitations. 

Regarding to claim 17 (Original), the claim limitations are similar to claim 12. Therefore, same rational used to reject claim 12 is also used to reject claim 17. 

Regarding to claim 19 (Original), the claim limitations are similar to claim limitations recited in claim 11. Therefore, same rational used to reject claim 11 is also used to reject claim 19. 

Claims 5, 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zoph (US 20190251439 A1) in view of Majumdar (US 20190042945 A1), and further in view of Kang (US 20190122100 A1).
Regarding to claim 5 (Currently Amended), Zoph in view of Majumdar discloses the computer-implemented method of claim 4, wherein the activation values are represented in a block floating-point format (BFP) (Majumdar; [0034]: tensors in the primary neural network are weights, activations and deltas; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).
Zoph in view of Majumdar fails to explicitly disclose comprising a mantissa and a shared exponent.
In same field of endeavor, Kang teaches comprising a mantissa and a shared exponent ([0009]: compare a number of bits of the first mantissa value with a number of bits of the second mantissa value; [0021]: the second exponent value is greater than the number of bits of the first mantissa value; Fig. 10; [0107]:  the number of bits of the first mantissa value; [0148]: the second exponent value is greater than the number of bits of the first mantissa value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph in view of Majumdar to include comprising a mantissa and a shared exponent as taught by Kang. The motivation for doing so would have been to perform training or an inference operation with a neural network; to train the neural network; to quantize a floating-point format neural network as taught by Kang in Fig. 1, paragraphs [0015] and [0043].

Regarding to claim 7 (Currently Amended), Zoph in view of Majumdar discloses the computer-implemented method of claim 6, wherein the weights are represented in a block floating-point format (BFP) having a mantissa (Majumdar; [0034]: tensors in the primary neural network are weights, activations and deltas; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).
Zoph in view of Majumdar fails to explicitly disclose mantissa and a shared exponent.
In same field of endeavor, Kang teaches comprising fewer bits than a mantissa in a normal-precision floating-point representation and a shared exponent ([0009]: compare a number of bits of the first mantissa value with a number of bits of the second mantissa value; [0021]: the second exponent value is greater than the number of bits of the first mantissa value; Fig. 10; [0107]:  the number of bits of the first mantissa value; [0148]: the second exponent value is greater than the number of bits of the first mantissa value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph in view of Majumdar to include mantissa and a shared exponent as taught by Kang. The motivation for doing so would have been to perform training or an inference operation with a neural network; to train the neural network; to quantize a floating-point format neural network as taught by Kang in Fig. 1, paragraphs [0015] and [0043].

Regarding to claim 13 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 13.

 Regarding to claim 18 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 18.

Claims 9, 15, and 20 and are rejected under 35 U.S.C. 103 as being unpatentable over Zoph (US 20190251439 A1) in view of Majumdar (US 20190042945 A1), and further in view of Xu (US 20190096659 A1).
Regarding to claim 9 (Original), Zoph in view of Majumdar discloses the computer-implemented method of claim 1, 
Zoph in view of Majumdar fails to explicitly disclose wherein the hyperparameters further comprise hardware architecture parameters for configuring a field programmable gate array (FPGA).
In same field of endeavor, Xu teaches wherein the hyperparameters further comprise hardware architecture parameters for configuring a field programmable gate array (FPGA) (Fig. 11; [0088]: the configuration parameters, e.g., weights of the connections within the neural network, are used to configure an FPGA to implement the neural network, and the configured FPGA is used to perform the inference function of classifying input data based on the received samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph in view of Majumdar to include wherein the hyperparameters further comprise hardware architecture parameters for configuring a field programmable gate array (FPGA) as taught by Xu. The motivation for doing so would have been to configure an FPGA to implement the neural network, and to perform the inference function of classifying input data using the configured FPGA as taught by Xu in Fig. 11 and paragraph [0088].

Regarding to claim 15 (Original), the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 15. 

Regarding to claim 20 (Original), the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616